Citation Nr: 0327716	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date prior to July 1999 for 
the grant of service connection for fibromyalgia.

2.  Entitlement to an effective date prior to October 1996, 
for the grant of service connection for fibromyalgia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Baltimore, Maryland 
(RO).

By this decision, the Board is granting an effective date of 
October 23, 1996, but because additional development is 
needed to ascertain whether the award of service connection 
may be made prior to that date, the issue is divided into two 
parts for administrative tracking purposes.  


FINDING OF FACT

The veteran submitted a claim of entitlement to service 
connection for fibromyalgia on October 23, 1996, which claim 
remained pending until service connection was established for 
this disability in May 2001.  


CONCLUSION OF LAW

The requirements for an effective date of October 23, 1996 
for the grant of service connection for fibromyalgia have 
been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  In 
all other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2).

As a matter of background, in a September 1969 rating 
decision, the RO granted service connection for sarcoidosis 
and assigned a noncompensable evaluation effective from July 
1969, the date of claim.  This evaluation was confirmed by a 
March 1983 Board decision.  In a September 1995 rating 
decision, the RO assigned a 10 percent evaluation, effective 
from December 1980, for a tender and painful scar associated 
with a right side thoracotomy secondary to the sarcoidosis.

On October 23, 1996, the veteran submitted a claim of 
entitlement to service connection for fibromyalgia.  The RO 
denied this claim in a November 1997 rating decision and the 
veteran submitted a timely Notice of Disagreement in November 
1998.  The RO issued the Statement of the Case in July 1999.  
A Report of Contact dated July 29, 1999 documented that the 
veteran had contacted the RO and had requested that service 
connection for fibromyalgia be considered as secondary to her 
service-connected sarcoidosis.  The veteran also requested 
that her personal hearing be rescheduled.  

The RO thereafter sent letters to the veteran that requested 
evidence in support of her claim.  The veteran responded in 
October 1999 with a statement, excerpts from medical 
literature, and copies of VA records.  In a December 1999 
Supplemental Statement of the Case, the RO continued to deny 
service connection for fibromyalgia, including as secondary 
to the service-connected sarcoidosis.  However, following a 
VA examination, the RO granted service connection for 
fibromyalgia as secondary to sarcoidosis in a May 2001 rating 
decision.  The RO assigned a 40 percent evaluation effective 
from January 8, 2001, the date of VA examination.  The 
effective date was subsequently adjusted to July 29, 1999, 
the date of the aforementioned Report of Contact with the 
veteran.  The RO found that the veteran had failed to 
complete a substantive appeal of the November 1997 rating 
decision, and determined that the Report of Contact 
constituted a new claim.

Based upon the above facts, the Board finds that under the 
unique circumstances of this case, an effective date of 
October 23, 1996 for the grant of service connection for 
fibromyalgia is warranted.  In so finding, the Board observes 
that this is the date of receipt of the veteran's claim and 
that the veteran's claim has been continuously pursued and 
developed since that time.  The Board concludes that the July 
1999 Report of Contact may be considered sufficient to serve 
as a substantive appeal of the November 1997 rating decision 
that had denied service connection for the disability, 
rendering the October 1996 claim pending until service 
connection was established in the May 2001 rating action.  In 
this regard, the veteran clearly expressed her 
dissatisfaction with the RO's decision in July 1999 and her 
wish to continue the appeal.  Likewise, if the RO considered 
this communication sufficient to serve as a claim for the 
benefit at issue, it appears rather arbitrary not to consider 
it sufficient to serve as a substantive appeal.  Accordingly, 
an effective date of October 23, 1996 is assigned for the 
grant of service connection for fibromyalgia, and to this 
extent the appeal is granted.

In reaching its conclusion as set out above, the Board must 
observe that, while this decision is favorable to the 
veteran, it was accomplished without providing the veteran 
the benefit of the procedural safeguards contained within the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Thus, while the decision is favorable as far as it 
goes, given the failure by the RO to apply the provisions of 
the VCAA and the veteran's contentions that the effective 
date at issue should be from 1983, further development of 
this case is necessary to determine whether an effective date 
may be awarded even prior to October 23, 1996.  Further 
instructions in this regard will be set out in the Remand 
below.


ORDER

Entitlement to an effective date of October 23, 1996 for the 
award of service connection for fibromyalgia is granted.  


REMAND

As set forth above, by this decision the Board has awarded an 
earlier effective date for the grant of service connection 
for the veteran's fibromyalgia.  The record does not show, 
however, that in the context of the veteran's effective date 
claim, she has been informed of the provisions of the VCAA, 
and her rights and obligations under that law as codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
[These provisions modified VA's duties to notify and to 
assist claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").  

With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate 
the claim" for benefits (codified as amended at 38 U.S.C.A. 
§ 5103).  VA must also make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  Moreover, the amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).]

Since the veteran has not been advised of the VCAA 
provisions, this case must be returned to the Veterans 
Benefits Administration to accomplish this task.  At the same 
time, the veteran will be provided an opportunity to explain 
more fully her contention that she should be assigned an 
earlier effective date, as well as identify any pertinent 
records that may support that contention.  Likewise, it will 
provide an opportunity to obtain any other records, 
potentially including VA treatment records, from which it may 
be possible to assign an effective date for the benefit at 
issue even earlier than that which was assigned above.  

This remand is made necessary by the holding in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), decided on May 1, 2003, by the United 
States Court of Appeals for the Federal Circuit, which found 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  Thus, if the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case because the veteran was not provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30 day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30 day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice.

This case is remanded for the following actions:  

1.  The file should be reviewed and all 
provisions of the Veterans Claims 
Assistance Act of 2000 satisfied.  See 38 
U.S.C. § 5103A (West Supp. 2002).  In 
particular, the veteran should be 
notified of evidence and information 
necessary to substantiate her claim and 
informed of whether she or VA bears the 
burden of producing or obtaining that 
information or evidence.  Likewise, the 
notice should comply with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  After accomplishing any indicated 
development as may be made necessary by 
the compliance with the VCAA, including 
obtaining any pertinent VA records, the 
claim should be re-adjudicated.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case.  That document should include 
notice of all relevant actions taken on 
the claim for benefits, a summary of the 
evidence pertinent to the issue on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



